DETAILED ACTION
In application filed on 10/18/2019, Claims 1-4,6-8, 10, 12 and 14 are pending. Claims 1-4,6-8, 10, 12 and 14  are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 6-8, 10, 12 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Liang et al. "Biomimetic mineralization of metal-organic frameworks as protective coatings for biomacromolecules." Nature communications 6.1 (2015): 1-8, as evidenced by Fanali et al. ("Human serum albumin: from bench to bedside." Molecular aspects of medicine 33.3 (2012): 209-290), in view of Berthelot et al. (US20160101192A1)

Regarding Claim 1, Liang teaches a method of preparing a biological sample comprising:
contacting a preserving agent with a biological sample to form a mixture (See Fig. 1b, formation of a “ Biomimetically mineralized protective MOF”; Page 2, Right Col. Para 2, … encapsulates the biomacromolecules and affords unprecedented protection from biological, thermal and chemical degradation with maintenance of bioactivity), wherein the preserving agent is selected from at least one of a metal-organic framework (MOF) encapsulant (See Fig. 1b, formation of a “ Biomimetically mineralized protective MOF”) or a precursor forming a MOF encapsulant (this limitation is optional), and wherein the biological sample at least one target analyte (Fig. 1b, referred to as protein , enzyme or DNA; Fig. 3, HSA, insulin, glucose dehydrogenase…); and 
Liang does not necessarily teach that the biological sample comprises a biofluid and that the method of preparing a biological sample comprises drop casting the mixture onto a substrate.
However, Liang teaches the biomimetically mineralized MOF growth by using a series of biomacromolecules including human serum albumin (HSA) and haemoglobin (Page 4, Left column, Biomimetic mineralization extended to enzymes and DNA). However, Fanali et al teaches that Human serum albumin (HSA) is the most abundant protein in plasma, and this is evidence that it is well known to one of ordinary skill in the art that human serum albumin (HSA), a globular protein is derived from human plasma which is a component of human blood. Also, it is known that hemoglobin is a protein contained in red blood cells which is a component of human blood. 

In addition, the combination of Liang and Fanali does not necessarily teach that the method of preparing a biological sample comprises drop casting the mixture onto a substrate.
Berthelot, an analogous art directed towards MOF solids comprising biologically active ligands and/or encapsulating one or more active principles (Para 0200), teaches the preparation of the drop-casted patches of the formulation of the Graftfast PEGylated MIL-l00(Fe) Nanoparticles (Para 0500-0502). Berthelot teaches the use of caffeine as a model biologically active molecule (Para 0158, 0472) which is encapsulated in MIL-l00(Fe) nanoparticles, where the caffeine is prepared in physiological medium such as PBS at physiological temperature of 37 OC. In addition, Berthelot explicitly recites the use of urea (Para 0363) as loaded compound that is inherently found in Urine (a human biofluid).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liang, Fanali and Berthelot for the method to comprise drop casting the mixture onto a substrate as taught by Berthelot, to allow for the formulation of the Graftfast PEGylated MIL-100(Fe) Nanoparticles as a Composite Patch (Para 0499), where Blenderm film was used as a substrate (Para 0502). Doing so allows for Graftfast PEGylated MIL-100(Fe) Nanoparticles, which has a capacity to encapsulate and release biological relevant cargoes through post-impregnation to be made into a patch for medical applications. 

Regarding Claim 2, Liang teaches the method according to claim 1, wherein the MOF is selected from the group consisting of a zeolitic imidazolate framework (ZIF) type MOF (See Page 2, Right Col. Para 2, Zeolitic imidazolate framework-8 (ZIF-8)) and a Materials of lnstitut Lavoisier (MIL) type MOF.

Regarding Claim 3, Liang teaches the method according to claim 1, wherein the precursor forming the MOF encapsulant comprises 2-methylimidazole and zinc acetate (See Page 2, Right Col. Para 2, formed by coordination between Zn2+ ions and 2-methylimidazole (HmIm; See Page 2, Right Col2, Results section, …mixed separate aqueous solution of zinc acetate).

Regarding Claim 4, Liang teaches the method according to claim 3, wherein a molar ratio of 2-methylimidazole to zinc acetate is in a range of from about 4: 1 to about 40: 1 (The exemplary teachings of Liang meets the claimed limitation; See Page 6, Methods, 2-methylimidazole (160 mM, 20 ml, pH 10.3) in deionized … solution of zinc acetate dihydrate dissolved in deionised water (40 mM, 20 ml)). 

Regarding Claim 6, Liang teaches the method according to claim 1, wherein the substrate (Para 502, referred to as Blenderm® film) comprises a water insoluble material (Blenderm® film inherently is a plastic material). 

Regarding Claim 7, Liang teaches the method according to claim 1, further comprising drying the mixture (See Fig. 1b, formation of a “ Biomimetically mineralized protective MOF”; Page 2, Right Col. Para 2, … encapsulates the biomacromolecules and affords unprecedented protection from biological, thermal and chemical degradation with maintenance of bioactivity) on the substrate.
Liang does not necessarily teach that the method according to claim 5, further comprises drying the mixture on the substrate.

Berthelot, directed towards MOF solids comprising biologically active ligands and/or encapsulating one or more active principles (Para 0200), teaches the evaporation of solvent included in the preparation of drop-casted patches over Blenderm film at overnight and room temperature conditions (Para 0502). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liang, Fanali and Berthelot for the method to comprise drop casting the mixture onto a substrate as taught by Berthelot, to allow for the evaporation of solvent included in the preparation of drop-casted patches over Blenderm film at overnight and room temperature conditions (Para 0502). Doing so allows for Graftfast PEGylated MIL-100(Fe) Nanoparticles, which has a capacity to encapsulate and release biological relevant cargoes through post-impregnation to be made into a patch for medical applications. 

Regarding Claim 8, Liang does not teach the method according to claim 1, further comprising
storing the substrate:
at a temperature of from about -20°C to about 100°C; and 
for at least 1 week, at least 2 weeks, at least 3 weeks, at least 4 weeks, at least 6 months, at least 1 year, or at least 5 years.

Berthelot, directed towards MOF solids comprising biologically active ligands and/or encapsulating one or more active principles (Para 0200), teaches the evaporation of solvent included in the preparation of drop-casted patches over Blenderm film at overnight and room temperature conditions (Para 0502); that is 
storing the substrate (See Para 0502, Blenderm film left to dry) at a temperature of from about -20°C to about 100°C (See Para 0502, “Room temperature” inherently teaches “temperature of from about -20°C to about 100°C”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liang, Fanali and Berthelot for the method to comprise drop casting the mixture onto a substrate as taught by Berthelot, to allow for the evaporation of solvent included in the preparation of drop-casted patches over Blenderm film at overnight and room temperature conditions (Para 0502). Doing so allows for Graftfast PEGylated MIL-100(Fe) Nanoparticles, which has a capacity to encapsulate and release biological relevant cargoes through post-impregnation to be made into a patch for medical applications. 
Further, the combination of Liang, Fanali and Berthelot does not teach that the method according to claim 5, further comprises
storing the substrate for at least 1 week, at least 2 weeks, at least 3 weeks, at least 4 weeks, at least 6 months, at least 1 year, or at least 5 years.
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In storage performances of biomolecules in MOFs, the selection of optimal experimental conditions including temperature and time affects the stability of the analyte of interest. Thus, the storage time is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the substrate at optimal length of time for to establish the effect of storage time on the stability of the preserved biomolecule. 
Regarding Claim 10, Liang does not teach that the method according to claim 1, further comprising recovering the at least one target analyte from the substrate using an elution buffer, wherein the elution buffer has a pH of about 6 or less.
Berthelot, directed towards MOF solids comprising biologically active ligands and/or encapsulating one or more active principles (Para 0200), teaches that caffeine, a model molecule (Para 0158, 0472; caffeine is a biological active molecule; Para 0348, the pharmaceutically active principle may be any molecule that has biological activity) entrapped inside the nanoparticles is delivered thereafter during incubation of nanoparticles in distilled water and PBS at 37° C (Para 0474), where released caffeine was analysed with a mobile phase (buffer) used for the measurements consisted of mixture of 45% v/v methanol in PBS solution (0.04 M, pH 2.5) ((Para 0476, where 45% v/v methanol/PBS solution is the elution buffer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liang, Fanali and Berthelot for the method to comprise recovering the at least one target analyte from the substrate using an elution buffer, wherein the elution buffer has a pH of about 6 or less, as taught by Berthelot, to allow for the entrapped caffeine in the acryl-PEG-coated MIL-l00(Fe) nanoparticles to be released and quantified (Para 0474). Doing so allows for a predetermined amount of drugs loaded in MOFs to be established for drug delivery applications. 

Regarding Claim 12, Liang does not necessarily teach that the method according to claim 1, wherein the biological sample comprises a biofluid selected from the group consisting of urine, blood, serum, plasma, saliva, and cerebrospinal fluid.
However, Liang teaches the biomimetically mineralized MOF growth by using a series of biomacromolecules including human serum albumin (HSA) and haemoglobin (Page 4, Left column, Biomimetic mineralization extended to enzymes and DNA). However, Fanali et al teaches that Human serum albumin (HSA) is the most abundant protein in plasma, and this is evidence that it is well known to one of ordinary skill in the art that human serum albumin (HSA), a globular protein is derived from human plasma which is a component of human blood. Also, it is known that hemoglobin is a protein contained in red blood cells which is a component of human blood. 

Regarding Claim 14, Liang teaches the method according to claim 1, wherein the at least one target analyte comprises at least one of a biomarker, a protein biomarker (Page 4, Left column, Biomimetic mineralization extended to enzymes and DNA, human serum albumin ; HSA is a protein biomarker), a protein therapeutic, an antibody, a viral protein, an oligonucleotide, DNA, RNA, a macromolecule having a primary structure and a secondary structure, a protein having an amino acid sequence from an organism, and a polypeptide having an amino acid sequence from an organism;
wherein the protein biomarker is selected from the group consisting of neutrophil gelatinase-associated lipocalin (NGAL), kidney injury molecule-1 (KIM-1), albumin (Page 4, Left column, Biomimetic mineralization extended to enzymes and DNA, human serum albumin ; HSA is a protein biomarker), beta-2 microglobulin, cystatin C, cancer antigen 125 (CA-125), prostate-specific antigen (PSA), human lgG and lgM, ZIKV nonstructural protein 1, and cytokines; and wherein the protein therapeutic is selected from the group consisting of insulin, monoclonal antibodies, erythropoietin, cytokines, and vaccines.

Response to Arguments
Applicant's arguments filed on 09/30/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-4 and 14 have been fully considered but they are not persuasive.
Applicant argues: 
[Applicant respectfully submits that claims 1-4 and 14 are patentable over Liang…Therefore, amended claim 1 is patentable over Liang at least for this reason. 
In addition, Applicant respectfully notes that Liang does not teach or suggest drop casting, let alone a step of drop casting in a method as presently claimed. Thus, the present claims are novel and patentable over Liang at least because Liang does not teach or suggest all the elements of the present claims. In view of the foregoing, Applicant respectfully requests withdrawal of the rejections and allowance of the claims]
Applicant’s arguments with respect to Claims 1-4 and 14 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1.
Berthelot teaches the use of caffeine as a model biologically active molecule (Para 0158, 0472) which is encapsulated in MIL-l00(Fe) nanoparticles, where the caffeine is prepared in physiological medium such as PBS at physiological temperature of 37 OC. In addition, Berthelot explicitly recites the use of urea (Para 0363) as loaded compound, which is inherently present in Urine (which is a human biofluid).  
Therefore, the amendment has changed the scope of Claim 1, thus changing the Claim interpretation. 


Applicant's arguments filed on 09/30/2022, with respect to the 35 U.S.C. §103 rejections on Claims 5-8 and 10 have been fully considered but they are not persuasive.
Applicant argues: 
[Applicant respectfully disagrees and submits that  Berthelot does not cure the deficiencies of Liang. Initially, claim 1 has been amended to require that the biological sample comprises a biofluid comprising at least one target analyte. Caffeine is not a biofluid and is therefore outside the scope of the present claims. In addition, the Office acknowledged that Liang does not teach a biofluid. Thus, both Liang and Berthelot are deficient at least because they do not teach or suggest a biofluid as presently claimed. 
Further, claim 1 has been amended to require a method step of drop casting the mixture onto a substrate. Yet the drop casting of Berthelot is limited to caffeine and is not applied to a biological sample comprising a biofluid as presently claimed. Moreover, the drop casting of Berthelot is demonstrated for preparing a composite patch for caffeine delivery (see Example 14). A caffeine delivery patch is not relevant to the presently claimed method of preparing a biological sample. Thus, the drop casting of Berthelot is deficient at least for these reasons and does not cure the deficiencies of Liang.
 Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify Liang with the drop casting of Berthelot, when Berthelot does not teach or suggest a mixture comprising a biological sample comprising a biofluid comprising at least one target analyte. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap. 
In view of the foregoing, Applicant respectfully requests withdrawal of the rejections and allowance of the claims].

Applicant’s arguments with respect to Claims 5-8 and 10 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1.


Applicant's arguments filed on 09/30/2022, with respect to the 35 U.S.C. §103 rejections on Claim 12 have been fully considered but they are not persuasive.
Applicant argues: 
[Applicant respectfully disagrees and submits that Fanali does not cure the deficiencies of Liang. Initially, claim 1 has been amended to require that the biological sample comprises a biofluid comprising at least one target analyte. The Office acknowledged that Liang does not teach a biofluid. In addition, Fanali merely teaches that HSA is the most abundant protein in plasma; it does not teach or suggest a method as presently claimed that requires a biological sample comprising a biofluid comprising at least one target analyte. Thus, both Liang and Fanali are deficient at least because they do not teach or suggest a biofluid as presently claimed. 
Further, claim 1 has been amended to require a method step of drop casting the mixture onto a substrate. Yet neither Liang nor Fanali teach or suggest drop casting. Thus, claim 12, which depends from claim 1, is patentable over Liang and Fanali at least for this reason. 
Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify Liang to include a biofluid in view of Fanali, when neither reference teaches nor suggests a biofluid as presently claimed, and then further modify this combination with a method step of drop casting the mixture onto a substrate, when neither reference teaches nor suggests such a method step. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap. 
In view of the foregoing, Applicant respectfully requests withdrawal of the rejections and allowance of the claims]
Applicant’s arguments with respect to Claim 12 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klapproth et al. (US20210284951A1): teaches that urine contains urea (Para 0024). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797